DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 06/16/2021.  These drawings are accepted.
Response to Arguments
3.	In response to the last Office Action mailed on 01/22/2021, Applicant has amended claims 1 and 4-9. The objection to the claims and 35 USC § 112(b) rejection are withdrawn. Thus, claims 1-9 are currently pending in the subject application.
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant submitted that the fault detection circuitry in Anderson does not include detection of a fault in one of the high side switches. Examiner asserts that Anderson clearly recites that the fault detection circuitry is “a desaturation protection circuit” ¶. [0041] configured to detect abnormal working condition of the switching elements (Q1-Q6 in Fig. 1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Anderson discloses all type of the fault that can be caused by failure in switching element in an inverter (see background). While Anderson is silence with regard to while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration; Mangtani Fig. 1a discloses while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration (see line 50 and column 1, lines 49-54).
Hence, it would have been obvious to one with ordinary skill in the art to consider adding the scenario of  when the fault on one of the low side switches is detected, motor coil windings are placed in short circuit configuration taught in Mangtani; because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 20080129238 A1) in view of Mangtani  (US 5687049 A).
Re. claim 1,  Andersen Fig. 1 discloses a controller for an electric motor system including a multi-phase bridge inverter having a plurality of high side switches (Q1,Q3,Q5) and a plurality of low side switches (Q2,Q4,Q6), the controller comprising;  
 	fault detection circuitry wherein upon detection of a fault in one of the high side switches (¶. [0049]), place the remaining high side switches in a closed circuit configuration and the plurality of low side switches in an open circuit configuration (by applying 111 test vector ¶. [0051]- [0053]) while the fault on one of the high side switches is detected (by measuring current in the high side ¶. [0052]); and
upon detection of a fault in one of the low side switches (¶. [0041]), place the remaining low side switches in a closed circuit configuration and the plurality of high side switches in an open circuit configuration (by applying 000 test vector ¶. [0045]- [0047]).

Anderson is silence with regard to while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration.
Mangtani Fig. 1a discloses while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration (see line 50 and column 1, lines 49-54).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Anderson with the teaching of Mangtani  to consider when the fault on one of the low side switches is detected, motor coil windings are placed in short circuit configuration; “hence, fast acting detection and protection circuits are required to sense any fault, e.g. a short circuit, and shut off the gate drive to the power device in the event of a fault fast enough to prevent destruction of the device” (Mangtani column 1, lines 28-32.)
	Re. claim 2, the combination of Anderson and Mangtani discloses wherein the fault in one of the high side or low side switches is a short circuit fault (Anderson, ¶. [0004]).  
Re. claim 3, the combination of Anderson and Mangtani discloses wherein the fault in one of the high side or low side switches is detected by a separate desaturation detector, within the fault detection circuitry, associated with one of the high side or low side switches (Anderson, ¶. [0013]- [0015]). 
Re. claim 5, see Anderson Figs. 3 and 4 and associate text.  

placing the high side switches in a closed circuit configuration and the plurality of low side switches in an open circuit configuration (by applying 111 test vector ¶. [0051]- [0053]) upon detection by the desaturation detector of a desaturation fault associated with one of the switches (¶. [0013]-  [0015]; 
determining whether the desaturation fault is still detected by the desaturation detector (see Fig. 3 and its associate text, ¶. [0076]); and 
when the desaturation fault is still detected by the desaturation detector, if so upon detection of a fault in one of the low side switches (¶. [0041]), place the remaining low side switches in a closed circuit configuration and the plurality of high side switches in an open circuit configuration (by applying 000 test vector ¶. [0045]- [0047]).
Anderson discloses all type of the fault that can be caused by failure in switching element in an inverter (see background)
Anderson is silence with regard to while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration.
Mangtani Fig. 1a discloses while the fault on one of the low side switches is detected to place coil windings of an electric motor in a short circuit configuration (see line 50 and column 1, lines 49-54).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Anderson with 
Claim 8 is rejected using the same analogy claim 6 was rejected with since the method taught by Anderson is repeated using two zero vector (000,111) as illustrated in Figs 3A-B.  
Allowable Subject Matter
5.	Claims 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846